Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nesly Cesar, a native and citizen of Haiti, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen or reconsider. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2009). Accordingly, we deny the petition for review for the reasons stated by the Board. In re: Cesar (B.I.A. Nov. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.